 ROCKWELL AUTOMATION/DODGE 547Rockwell Automation/Dodge (Formerly Reliance Electric) and International Association of Ma-chinists and Aerospace Workers, AFLŒCIO. Case 10ŒCAŒ29818 January 26, 2000 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On November 3, 1998, Administrative Law Judge Howard I. Grossman issued the attached decision. The Respondent filed exceptions and a supporting brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and brief and has decided to affirm the judge™s rulings, findings, and conclusions only to the extent consistent with this Decision and Order.1 A. Facts The sole issue in this case is whether the Respondent violated Section 8(a)(3) and (1) of the Act by discharging Gregory Silvers on October 16, 1996. In February 1990, Silvers began working as a grinder operator for the Re-spondent, which manufactures high-quality ball bearing products at its Rogersville, Tennessee facility. Compo-nents of these products include inner and outer rings, which must be produced to a tolerance of 100 millionths of an inch. Grinder operators, such as Silvers, who manu-facture these rings, work in ﬁcellsﬂ consisting of two banks of three machines each. Such operators are re-quired to use a ﬁwaveometerﬂ to test samples of rings every 2 hours for ﬁrace waviness.ﬂ In the spring of 1995, the International Association of Machinists and Aerospace Workers, AFLŒCIO (the Un-ion), began an organizing campaign at the Respondent™s plant. Silvers testified that he passed out union authoriza-tion cards, which he kept in his toolbox, but did not pass out cards during ﬁcompany hours.ﬂ  On or after July 12, 1995, Silvers visited Supervisor Carl Ogle at Ogle™s house. Ogle told Silvers that he had just been discharged by Plant Manager Terry Singleton in connection with a charge of sexual harassment against him. Ogle also stated that, while in Singleton™s office, he had noticed a list on Singleton™s desk that had Silvers™ name on it with the notation ﬁfor union activityﬂ next to it. Ogle told Silvers to ﬁwatch [his] behindﬂ because ﬁthey were after [him].ﬂ2                                                                                                                      1 In light of our disposition of this case, we find it unnecessary to pass on the Respondent™s Exception 1. 2 While the judge placed this conversation as occurring on about July 1, 1995, the parties stipulated that Ogle was a supervisor until July 12, 1995. Silvers was the only witness regarding his conversation with Ogle. According to Silvers™ account, Ogle told Silvers about Ogle™s discharge and the list on Singleton™s desk in the same conversation. Accordingly, this conversation could not have occurred until on or after July 12, after Ogle had been discharged and was no longer a supervisor. About 3 days later, Silvers told Foreman Eddie Merrill that he wanted to take a vacation day but was afraid he would be fired because he had heard that he was on what he termed a ﬁhit listﬂ in Singleton™s office. Merrill told him that he could not be fired for taking a vacation day, and Silvers took a day of vacation. A few days later, Sil-vers was called to Supervisor Ken Ball™s office. Ball told Silvers that he had heard that Silvers had said that there was a list on Singleton™s desk, and Ball wanted to know who had told Silvers that there was such a list. Silvers responded that he could not give this information, but Ball replied that, if he valued his job, he would tell. Fi-nally, Silvers stated, untruthfully, that his former wife had told him about the list. On August 28, 1995, about a month after Silvers was questioned by Ball, Silvers and two other employees working on Cell 5 received disciplinary counseling for producing outer rings that failed inspection ﬁdue to op-erators™ lack of attention to mach[ine] and SPC checks.ﬂ Silvers previously had been counseled on May 3, 1994, for failure to make process control checks, and he also received a May 8, 1995 warning for talking to employees in other departments when he was not on break.3 The Union™s organizing campaign resulted in an elec-tion held November 12, 1995, which the Union lost.4 About a week before the election, Silvers began wearing a union hat to work.  No other events pertinent to this case took place until almost a year later. When Silvers, who worked on shift B, arrived at work at 7 a.m. on September 30, 1996,5 he found that Donald Davis, the operator on his work cell ﬁteamﬂ on the preceding shift, shift D, had set up produc-tion of a new outer ring and had produced 30 rings. Sil-vers proceeded to produce 174 additional outer rings on the same machine during his own 12-hour shift. Silvers testified that he had intermittent problems with the ﬁdresser unitﬂ that produced the rings for the entire shift and that he stopped several times and made adjustments to the machine. He also testified that he told Davis, when Davis returned at 7 p.m. for the evening shift, that he was having trouble with the dresser unit. Nevertheless, Sil-vers filled out a work report form6 showing that he had performed ﬁrace wavinessﬂ tests seven times during the shift and that all the tests had shown the outer rings to be acceptable. Silvers testified that he performed these tests at the start of his shift and at approximately 2-hour inter-vals thereafter.  3 The General Counsel did not allege that any of the discipline re-ceived by Silvers prior to his discharge violated the Act. 4 Silvers testified that the result was ﬁabout two to one for the com-pany.ﬂ We take administrative notice that the representation proceeding in question was Case 10ŒRCŒ14662 and that the tally of ballots showed 140 votes for the Union, 327 against the Union, and 5 challenged bal-lots. 5 All dates hereafter are in 1996 unless otherwise indicated. 6 This form is referred to by the parties variously as an ﬁISO sheet,ﬂ an ﬁRQC-228ﬂ form, an ﬁRQCﬂ sheet, or an ﬁSQCﬂ form. 330 NLRB No. 82  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 548After the shift change at 7 p.m., Davis, who replaced 
Silvers, continued production of the outer rings but soon 
found that the machine was making bad rings. Davis and 
set-up person Benny Brooks checked the rings and found 
that all 15 that Davis had completed on that shift were 
bad. They then ﬁpurgedﬂ additional rings that were still 
in the machine, approximately another 15 rings. All the 

rings that had been produced 
on the machine since Davis 
had set up the production run on his prior shift were be-
ing placed into a ﬁstubbenﬂ or
 basket. This included 30 
rings Davis had produced on his prior shift, the 174 rings 
that Silvers produced on his shift, and the approximately 
30 rings that Davis produced 
at the start of his succeed-
ing shiftŠa total of approximately 234 rings. Davis and 

Brooks then reset the machine. No additional rings were 
placed in the stubben. The stubben was set aside outside 
the foreman™s office. 
At the direction of Shift Supervisor Ken Davis, lead 
grinder operator Billy Joe Frost performed waveometer 
tests on all the rings in the 
stubben. The tests showed 
that, of the approximately 234 rings, 189 were bad and 
approximately 45 were good. The rings shown to be 
good were the ones in the bottom of the pile in the stub-
ben, from which the Respondent inferred that they were 

the first ones that had been produced. The good rings that 
were identified were removed from the stubben, and the 
bad rings left in it. When Silv
ers™ supervisor, Perry Price, 
who had been on vacation on September 30, returned to 
work on October 1, Ken Davis informed him about the 
bad rings. Price checked about 15 to 20 of the bad rings 
with a testing device called an ﬁAnderometerﬂ to deter-
mine whether they could be salvaged. He determined that 
they could not be salvaged and would have to be 
scrapped. Ultimately, quality control inspectors also con-
cluded that all of the 189 bad rings would have to be 
scrapped and they issued a ﬁscrap ticketﬂ for the rings. 
The rings were discarded on October 15.
7 When he reported for work on October 1, Silvers saw 
that the stubben containing the rings that he had pro-

duced was sitting in front of the supervisor™s office. Frost 
told Silvers that all but about 50 of the rings that had 
been made on that production run were bad. Price asked 
Silvers what had caused the bad rings to be produced. 
Silvers replied that he did not know what had happened 
because all the rings he check
ed were good. According to 
Price™s uncontroverted testimony, Silvers did not ques-

tion the determination that the rings were bad and did not 
ask to check the rings himself. 
Price subsequently informed Production Manager Alan 
Annis about the large number of bad rings resulting from 
                                                          
 7 The judge™s erroneous statement, in sec. II,B,2,b of his decision, 
that the rings were discarded on September 30, is contrary to Price™s 
uncontroverted testimony that the ri
ngs were discarded on October 15, 
and contrary to the uncontroverted testimony of Silvers, Price, and 
Production Manager Annis that they saw or examined the rings on 
various dates after September 30. 
the production run. Annis went to the grinding depart-
ment and inspected some of the bad rings. At Annis™ 
request, Price checked five 
or six rings on the waveome-
ter and showed him why the rings were bad. Annis and 
Price reviewed the operator log sheet and other forms in 
which Silvers made entries during his September 30 shift 
and saw that he had recorded that he had made the re-

quired ﬁrace wavinessﬂ tests and that all the rings tested 
had passed the tests. Neither Price nor Annis could think 
of any possible explanation 
of how all the ﬁrace wavi-nessﬂ tests could be satisfactory and yet so many bad 
rings could be produced. Th
ey reached the conclusion 
that Silvers must have falsified his test result form.  
In the meantime, the Respondent™s human resources 
manager, John Pinkerton, who conducted periodic meet-
ings with various groups of employees, had just held a 
meeting with grinding department employees on shift D, 
the shift that followed shift B on which Silvers worked. 

At the meeting, an employ
ee commented that operator 
Adam Williams had bid off of shift D to get away from 
Silvers, who had been his sh
ift B team counterpart, be-
cause Silvers left his machine in poor condition when 
going off shift.  
Pinkerton held a meeting with Annis and Plant Man-
ager Singleton about morale problems on shift D, at 

which Williams™ problem with Silvers was discussed. 
Annis, in turn, informed Pinkerton about the issue of 
Silvers™ apparent falsification of test records regarding 
the production of bad rings. Thereafter, at Annis™ re-
quest, Williams™ supervisor, Jerry Turner, asked Wil-

liams about his experience working as a grinder operator 
following Silvers. Williams to
ld Turner that Silvers did 
not maintain the machines during his shift, which caused 
Williams extra work, and that Williams experienced 
some ﬁcrashesﬂ caused by parts being loaded backwards. 
Williams™ statement was put in written form, which he 
signed. Annis talked to other D shift employees and 
found that another one, Scott Stapleton, was also un-
happy about his experience wo
rking after Silvers. There-
after, on October 14, Annis wrote a memorandum to 

Singleton and Pinkerton recommending that Silvers be 
discharged for intentionally falsifying company quality 
documents and for ﬁdisplaying disruptive, anti-team be-
havior.ﬂ 
After receiving Annis™ memorandum recommending 
Silvers™ discharge, Pinkerton reviewed Silvers™ personnel 

file in which he noted, among other things, Silvers™ Au-

gust 28, 1995 written warning for lack of attention to 
machine and SPC checks. Pinke
rton testified that, when 
an employee has engaged in conduct for which he might 
be terminated (such as intentional falsification of quality 
control documents), the Respondent reviews his entire 
personnel file, including prior warnings, ﬁto determine a 
pattern or situation.ﬂ In other circumstances, the Respon-
dent does not consider warni
ngs issued more than a year 
prior to the incident in question. Pinkerton also examined 
 ROCKWELL AUTOMATION/DODGE 549what actions the Respondent had previously taken in 
similar situations. He found records of two former em-
ployees, Kent Seals and Alan 
Bernard, who, like Silvers, 
previously had engaged in falsification of records and 
had been the subject of prio
r corrective actions for qual-
ity or performance. In each
 instance, the employee had 
been terminated. Pinkerton then decided to talk to Silvers 
himself. 
On October 15, Price and Annis met with Silvers in 
Annis™ office. Annis asked Silvers to explain how 189 
bad rings could have been produced in light of his form 
indicating that he had made
 seven sets of acceptable 
waveometer tests. Silvers stat
ed that he had experienced 
problems with the dresser machine for the entire shift but 
that the rings tested good on the waveometer neverthe-

less. Shortly thereafter, Silv
ers met with Pinkerton, as 
well as Annis and Price, and they essentially repeated the 
discussion. Silvers never denied that he had made bad 
rings. Indeed, Silvers testified that Pinkerton said to him, 
ﬁI see that you have run some bad parts,ﬂ and Silvers 
replied, ﬁYes, I suppose I have.ﬂ Moreover, Silvers con-
ceded that, if roles were reversed and he were viewing 
the situation from the personnel manager™s point of view, 
he would probably think that the test result document had 
been falsified. Pinkerton suspended Silvers for the rest of 
the day and told him that they would review his situation 
with Plant Manager Singleton. They then met with Sin-

gleton, who agreed that termination was appropriate, in 
view of the falsification of records, Silvers™ prior warn-
ings, and the adverse reports about Silvers that they had 
received from shift D employees. 
The next morning the same supervisors again met with 
Silvers. They told him that they had concluded that he 
had falsified his waveometer reports and that it had been 
determined that he should be terminated. Pinkerton told 
Silvers that, under the Respondent™s procedures, he could 
elect ﬁpeer reviewﬂ of the 
termination decision or he 
could resign. If he resigned, the Respondent would not 
oppose any claim for unemployment benefits. Silvers 
chose to resign. 
B. Analysis and Conclusions 
The judge found that Silver
s™ discharge was unlawful. 
He found that Silvers had engaged in protected union 
activity by passing out union cards during the election 
campaign and by wearing a union hat during the week 
before the November 12, 1995 election. He noted that 
just-discharged Supervisor Ogle had told Silvers in July 
1995 that his name was on a list on Plant Manager Sin-
gleton™s desk with the notation ﬁfor union activityﬂ next 
to it and that Silvers shortly thereafter had been ques-
tioned by Supervisor Ball about how he had learned 
about the list. The 
judge also found that there was evi-
dence of disparate treatment in that other employees who 

had falsified records had not been discharged. The judge 
found evidence of discriminatory motivation in that the 
Respondent had not followed its own policies when it 
took into account th
e August 1995 warning in deciding 
on Silvers™ discharge, because the warning had been is-

sued more than 12 months before the discharge. In reject-

ing the Respondent™s contention that it would have dis-
charged Silvers in any even
t regardless of his union ac-
tivity, the judge found that the Respondent had failed to 
establish that Silvers had produced bad parts or had falsi-
fied records, and he fou
nd unconvincing the negative 
reports about Silvers from other employees. In sum, the 
judge concluded that, under 
Wright Line
,8 the General 
Counsel had established a prima facie case and that the 

Respondent had failed to rebut it, as all the reasons that 
the Respondent advanced for discharging Silvers were, in 
the judge™s view, pr
etextual. The Respondent argues that 
the General Counsel failed to present substantial evi-
dence to support a prima faci
e case of unlawful discrimi-
nation and, even assuming that a prima facie case was 
presented, the overwhelming evidence establishes that 
Silvers falsified company records and his termination 
was consistent with company practice. 
The judge found that the General Counsel met his bur-
den of establishing by a 
preponderance of the evidence 
that Silvers™ union activity was a motivating factor in the 

Respondent™s decision to disc
harge him. The judge based 
this finding, in part, on the following facts. Before Sil-
vers™ discharge, recently terminated supervisor, Carl 
Ogle, told Silvers that Silvers™ name was on a list on the 
plant manager™s desk, along with the notation, ﬁFor un-
ion activity.ﬂ Ogle told Silvers to ﬁwatch your behindﬂ 
because ﬁthey™re after you.ﬂ When Supervisor Ken Ball 
later confronted Silvers about
 this list and asked Silvers 
who told him about it, Silvers said that he could not tell 

him, and Ball told him, ﬁif you value your job, you™ll tell 
me.ﬂ 
Our concurring colleague would conclude that these 
facts and other factors cited by the judge do not support 
his conclusion that Silvers™ union activity was a motivat-

ing factor in his discharge. We find it unnecessary to 
reach this issue, because, even assuming arguendo that 
the General Counsel has met his burden, we find that the 
Respondent has met its 
Wright Line
 burden of showing 
that it would have discharged Silvers even in the absence 

of his protected activity
.9 Contrary to the judge, we find 
that the preponderance of th
e evidence establishes that 
the Respondent reasonably believed that, during his shift 

on September 30, Silvers produced a large number of bad 
rings and falsified his report form by indicating that he 
had conducted seven sets of ﬁrace wavinessﬂ tests, all of 
                                                          
 8 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp., 462 U.S. 393 (1983). 
9 As we find that the Respondent has established its 
Wright Line
 de-fense, we find it unnecessary to pass on our concurring colleague™s 
position that the General Counsel failed to establish a prima facie case. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 550which showed the tested rings to be acceptable.
10 Indeed, 
Silvers himself conceded to Human Resources Director 
Pinkerton that, if he were viewing the situation from 
Pinkerton™s perspective, he would conclude that the re-
port had been falsified.
11 Moreover, uncontroverted evi-
dence shows that the Respondent previously had dis-
charged two employees, Seal
s and Bernard, who, like 
Silvers, engaged in falsification of records and had re-
ceived prior disciplinary actions.
12 Consequently, we find 
that the Respondent has demonstrated that, under the 
circumstances, it would have discharged Silvers even in 
the absence of his protected conduct.
13 The judge concluded that 
the Respondent™s asserted 
reasons for discharging Silvers were pretextual. We dis-
                                                          
                                                           
10 See Goldtex, Inc., 309 NLRB 158 fn. 3 (1991) (
Wright Line
 de-fense established by employer™s reas
onable belief that employee forged 
magazine subscriptions), enfd. mem. 16 F.3d 409 (4th Cir. 1994); 
GHR 
Energy Corp.,
 294 NLRB 1011, 1013 (1989) (
Wright Line
 defense 
established by employer™s reasonabl
e belief that employees engaged in 
serious misconduct), enfd. 924 F.2d 1055 (5th Cir. 1991) (unpub-
lished); American Thread Co.,
 270 NLRB 526, JD at 532 (1984) (ﬁI do 
not find it necessary to conclude 
that Ramey actually removed an oil 
can from Respondent™s premises. It is
 only necessary to decide whether 
Respondent™s actions against Rame
y were predicated on a genuine 
belief that he was involved in th
e unauthorized removal of Respon-
dent™s property.ﬂ) 
11 The judge, in the last paragraph of sec. II,B,2,b of his decision, 
discounted this admission as base
d on a hypothetical question that, 
implicitly, he found unsupported by th
e facts. We do not agree with his 
paraphrase of the question and find the evidence supports the facts set 
forth in the question. 12 Contrary to the judge, we find that the fact that the Respondent did 
not introduce into evidence the records that Seals and Bernard had falsified provides no basis for disr
egarding Pinkerton™s uncontroverted 
testimony about their discharges. T
hus, unlike the judge, we do not find 
that the Respondent™s discharge of Silvers constitutes disparate treat-
ment. See 
Merillat Industries
, 307 NLRB 1301, 1302Œ1303 (1992) (no 
disparate treatment found where employee™s discharge was consistent 
with employer™s treatment of ot
hers who had committed similar of-
fenses). The 1997 examples, cited by the judge in sec. II,B,5 of his 
decision, of employees Fields, Ne
wman, and Hatley receiving disci-
pline short of discharge for falsif
ication of documents, all involved 
employees who, unlike Silvers, ha
d received no prior disciplinary ac-
tions. See 
Hoffman Fuel Co., 309 NLRB 327, 329 (1992) (disparate 
treatment not shown by employer™s failure to discipline employee who, 
unlike alleged discriminatee, had pr
ior ﬁclean recordﬂ). Additionally, 
the discipline of employee LeBlanc, al
so cited in sec. II,B,5 of the 
judge™s decision, for allowing his machine to run unattended in De-
cember 1996 was for a different infr
action than that committed by 
Silvers. Moreover, all four instan
ces of discipline on which the judge 
relied occurred subsequent to Silvers™ 
discharge. At the time of Silvers™ 
discharge, however, Seals™ and Bernar
d™s prior discharges for falsifica-
tion of records were the Respondent™s precedent for this type of infrac-
tion. 
13 Unlike the judge, we do not find 
that the Respondent™s reviewing 
Silvers™ entire personnel record, including a warning issued 14 months 

before his falsification of test records, was contrary to the Respondent™s 
ﬁ12-month ruleﬂ and, thus, discriminatory. As shown by Pinkerton™s 
testimony, when the Respondent is 
determining what action to take 
regarding an infraction that may result in discharge, the Respondent™s 

policy is to review the employee™s 
entire personnel record. Falsification 
of documents is an infraction that may result in discharge, even though 

discharge is not imposed in all instances. The Respondent™s practice of 

not considering prior disciplinary 
actions more than 12 months old 
applies to lesser infractions.  
agree. The judge focuses, in
 part, on the Respondent™s 
determination that the 189 rings were not merely bad, but 
were ﬁscrapﬂ and not salvageable. The question of 
whether the rings were ﬁmerelyﬂ
 bad or were so defective 
that they were scrap is irre
levant. Silvers was discharged 
for falsifying his test result form. The Respondent had 
concluded that, since so many bad rings had been pro-

duced, Silvers™ report, which represented that he had 
repeatedly conducted the required tests and that all tested 
rings were acceptable, coul
d not be true. The Respon-
dent™s determination that Silvers had falsified his test 
result form did not turn on whether the bad rings he pro-
duced were reworkable or were scrap. Thus, the judge™s 
focus on these latter points is entirely irrelevant. 
The judge also finds fault with the Respondent™s de-
fense in that neither Frost, who performed waveometer 

tests on all the rings in the stubben,
14 nor the quality con-
trol inspectors who ultimately determined that 189 of the 
rings were scrap, testified about their examination of the 
rings.
15 Nevertheless, Price and Annis gave ample, un-
controverted testimony about the testing process and the 
finding that 189 rings were bad.
16 Price, as Silvers™ su-
pervisor, and Annis, as manufacturing manager, were 
familiar with the facts concer
ning the examination of the 
rings and had been personally involved in this process. 
Additionally, the Respondent introduced into evidence 
the ﬁscrap ticketﬂ documenting that the 189 rings, valued 
at $1,373.80, had been determined to be scrap. Equally 
important, at no point in the entire process did Silvers 
ever take issue with the Respondent™s determination that 
the rings were bad. In fact, Silvers testified that he admit-
ted to Pinkerton that he had made bad parts. Thus, unlike 
the judge, we find, in these circumstances, no shortcom-
ing in the Respondent™s choice not to present every pos-
sible witness who was involved in examining the rings in 
question.  
We also do not agree with the judge™s characterizing as 
ﬁscarcely comprehensibleﬂ an
d ﬁunpersuasiveﬂ Price™s 
testimony concerning how the Respondent determined 
which rings in the stubben were produced by Silvers and 
 14 While the judge noted that there was no evidence that Frost™s job 
functions included quality control inspection, there was no question 
raised at the hearing of Frost™s competence to perform waveometer 
tests. Moreover, as all grinder op
erators were required to perform 
waveometer tests and Frost was a lead grinder operator, it may rea-
sonably be inferred that he was co
mpetent to perform such tests and 
that occasionally testing parts produ
ced by other operators was within 
the scope of his responsibility.  
15 None of these individuals were
 called as witnesses, except for 
Quality Control Inspector Gardner, 
who testified brie
fly about other 
matters.  
16 In addition to testing 15 to 20 rings on October 1 or 2, Price ran 
ﬁforms scansﬂ on five rings at a later date. The scans showed that the 

five tested rings were not reworkab
le. The judge failed to distinguish 
between the two groups of tests and 
mistakenly inferr
ed that, because the forms scans showed that five rings could not be reworked, there 
were 10 to 15 other rings that could have been reworked. This conclu-
sion is not supported by the evidence. 
 ROCKWELL AUTOMATION/DODGE 551which were those of Davis
.17 Price™s testimony clearly 
indicates that the Respondent believed that the rings that 
were produced first were pl
aced in the bottom of the 
stubben and that additional rings, as they were produced, 
were piled on top of the rings that already had been 
made. Thus, the rings at the 
bottom were the ones that 
had been made first, i.e., the ones made by Davis when 

he started the new production run of rings prior to the 
start of Silvers™ shift on September 30. It was these rings 
on the bottom that the Respondent determined were 
good. Although all the rings in the stubben presumably 
would mix together to some extent, we find reasonable 
the Respondent™s assumption that the ones at the bottom 
of the stubben were the first ones produced, i.e., the ones 
made by Davis. Moreover, even assuming that the rings 
initially produced by Davis could not be identified, Sil-
vers made 174 of the 234 rings
 placed in the stubben, and 
189 of the 234 rings (or 81 percent) were found to be 
bad. Simply based on these figures alone, it was reason-
able for the Respondent to concludeŠcontrary to Sil-
vers™ waveometer reportsŠthat most of the rings that 
Silvers made on September 30 were bad.
18 In sum, con-
trary to the judge, we find that the Respondent reasona-
bly concluded that Silvers had falsified his test results 

report, based on the disparities between the rings that 
were produced and the informa
tion reflected in Silvers™ 
report. 
Accordingly, we reject the 
judge™s conclusion that the 
Respondent™s discharge of Silv
ers violated the Act. We 
find that the Respondent met its 
Wright Line
 burden by 
establishing that it would have discharged Silvers even in 

the absence of his protected 
activity. Therefore, we shall 
dismiss the complaint. 
ORDER The complaint is dismissed. 
 MEMBER BRAME
, concurring. 
I join in the dismissal of the complaint, but only for the 
following reason. I find that the Respondent™s discharge 

of grinder operator Gregory Silvers did not violate Sec-
tion 8(a)(3) and (1) of the Act because the General Coun-
sel failed to establish a pr
ima facie case of union dis-
crimination. Theref
ore, unlike my coll
eagues, I do not 
consider whether the judge co
rrectly concluded that the 
Respondent would not have discharged Silvers in the 
absence of his protected union activity.  
Briefly, the salient facts are as follows. A union orga-
nizing campaign began at the Respondent™s facility in the 
spring of 1995. Silvers testif
ied that his only activity in 
                                                          
                                                           
17 Price™s testimony in question appears in the text following fn. 16 
of the judge™s decision. 
18 Indeed, even assuming that Silvers had made all of the good rings, 
he still would have produced 129 bad rings, as only about 45 of the 
rings in the stubben were good. Thus, even viewing the facts in the 
light most favorable to Silvers, 
74 percent of Silvers™ production still 
would have consisted of bad rings. 
support of the organizing campaign consisted of passing 
out cards. He testified that he did not pass out cards dur-
ing ﬁcompany hoursﬂ but that he kept the cards in his 
tool box and that employees ﬁknew that they could get 
them whenever they wanted.ﬂ
 There is no evidence con-
cerning specifically where, when
, how often, or to whom 
Silvers passed out cards in this fashion. Additionally, 
there is no evidence that the Respondent was aware of 
Silvers™ card activity. 
On about July 12, 1995, freshly discharged former Su-
pervisor Carl Ogle told Silvers that he had seen on Plant 

Manager Terry Singleton™s desk a list with Silvers™ name 
on it followed by the notation ﬁfor union activity.ﬂ Ogle 
cautioned Silvers to ﬁwatch [his] behindﬂ because ﬁthey 
were after [him].ﬂ A few days after Silvers mentioned 
this list to Foreman Eddie Merrill, Supervisor Ken Ball 
questioned Silvers concerning who had told him about 
this list. In his testimony, Silv
ers characterized this list as 
a ﬁhit list.ﬂ 
About a month later, on August 28, 1995, Silvers re-
ceived disciplinary counseling for producing outer rings 
that failed inspection ﬁdue to operators™ lack of attention 
to mach[ine] and SPC checks
.ﬂ The disciplinary counsel-
ing was not alleged to be unlawful. 
During the week before th
e November 12, 1995, elec-
tion, Silvers wore a union hat at work. The Union lost the 
election, and there is no evidence that the Respondent 
demonstrated union animus or made any unlawful anti-
union remarks prior to the election. There is also no evi-
dence that the Respondent™s employees engaged in any 
union activity subsequent to the election. 
Thereafter, on October 14, 1996, Production Manager 
Alan Annis recommended to Singleton and Human Re-
sources Director John Pinkerton that Silvers be dis-
charged.
1  Silvers was discharged on October 16, 1996, 
based on his falsification of company records on Sep-
tember 30, 1996. Thus, Silvers™ discharge did not occur 
until 15 months after Silvers was told that his name was 
on what he characterized as a 
ﬁhit listﬂ and more than 11 
months after the election campaign had ended and all 
union activity had ceased. 
In the absence of any open hostility to the Union on 
the part of the Respondent, I 
find that the General Coun-
sel has failed to show that the Respondent™s discharge of 

Silvers in 1996 was sufficiently linked to Silvers™ limited 
1995 union activity described above.
2 First, the record is 
simply devoid of any specifics concerning Silvers™ card 
distribution, except for the f
act that he kept union au-
thorization cards in his toolbox at work. Indeed, the evi-

dence does not establish that Silvers had more than token 
 1 Both Annis and Pinkerton began th
eir employment at the Respon-
dent™s Rogersville plant after the 
November 12, 1995 election had been 
held and the Union™s organizing campaign had subsided.  
2 See Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp
., 462 U.S. 393 (1983). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 552involvement in the distribution of union cards. Nor does 
the record show that the Re
spondent knew of Silvers™ 
participation in card distribution, however minimal. Sec-

ond, Silvers™ only other union activity was the wearing of 
a union hat during the week before the election. As em-
ployees other than Silvers also wore union hats, there is 
no evidence that Silvers™ wearing a union hat made him 

stand out.
3 Thus, the evidence shows that Silvers was a 
peripheral player in the union campaign and, hence, an 

unlikely target for antiunion retaliation.
4  Additionally, in August 1995, shortly after the period 
in which Silvers assertedly passed out union cards and 

only weeks after Ogle told him that he was on what Sil-
vers called a ﬁhit list,ﬂ Silvers engaged in producing 
outer rings that failed inspection ﬁdue to operators™ lack 
of attention to mach[ine] and SPC checks.ﬂ Yet, Silvers 
received only disciplinary couns
eling for this infraction. That the Respondent failed to seize on this infraction, 
committed in the midst of Silvers™ union activity, as a 
basis to discharge Silvers 
underscores the Respondent™s 
lack of antiunion motivation in its dealings with Silvers. 
The Respondent™s failure to take this opportunity to im-
pose harsher punishment or discharge Silvers makes 
even more improbable the no
tion that the discharge of 
Silvers over a year later was due to antiunion animus. 
Indeed, Silvers™ October 1996 discharge was far too at-
tenuated from the November 1995 election and the 
spring and summer 1995 union card-signing campaign to 
have reasonably been carried
 out for antiunion reasons.
5 The judge™s principal grounds for finding Silvers™ dis-
charge motivated by antiunion animus appear to be 

Ogle™s statement that there was a list on Singleton™s desk 
bearing Silvers™ name with the notation ﬁfor union activ-
ityﬂ after it, Ball™s questi
oning Silvers concerning how 
he learned about this list, and Ogle™s warning to Silvers 
to ﬁwatch [his] behindﬂ beca
use ﬁthey were after [him].ﬂ 
The judge, without analysis, accepts 
Silvers™ characteri-
zation of Singleton™s list as a ﬁhit list.ﬂ However, Ogle, 
                                                          
                                                           
3 According to his uncontroverted 
testimony, General Foreman Jerry 
Turner saw some employees other th
an Silvers wearing union hats prior 
to the election. 4 Cf. Asarco, Inc. v. NLRB
, 86 F.3d 1401, 1409 (5th Cir. 1996) (no 
inference of antiunion animus arose from fact that discharged employee 
was an aggressive union president) de
nying enf. in relevant part 316 
NLRB 636 (1995). 
5 See General Electric Co. v. NLRB
, 117 F.3d 627, 638 (D.C. Cir. 
1997) (discharge of employee 2 years after Board election and 10 

months after he testified at a Board hearing ﬁdid not follow the election 
or proceedings so closely as to be remotely suspectﬂ), affirming in 
relevant part 321 NLRB 662, 674Œ677 (1996); 
MECO Corp. v. NLRB
, 986 F.2d 1434, 1437 (D.C. Cir. 1993) (8-month gap between employ-
ees™ last concerted activities and their discharge ﬁstrongly militates 
against any inference of anti-union motivationﬂ), denying enf. 304 
NLRB 331 (1991); 
Geo. V. Hamilton, Inc.
, 289 NLRB 1335, 1340Œ
1341 (1988) (employee™s participation on union negotiating team found 
ﬁtoo remote in time to be linke
d toﬂ his layoff 11 months later); 
Rock-land-Bamberg Print Works, Inc.
, 231 NLRB 305. 306 (1977) (em-
ployee discharge was ﬁtoo remote in
 timeﬂ from Board election held 5 
months earlier), enfd. mem. 566 F.2d 1173 (4th Cir. 1977). 
who told Silvers about the list, did not state that it was a 
ﬁhit list.ﬂ Rather, the ﬁhit listﬂ terminology was Silvers™ 
characterization. More impor
tantly, the evidence does 
not show the list to have been used as a ﬁhit list.ﬂ During 
a union election campaign, it is not unlawful or objec-
tionable for a company™s management internally to pro-
ject the likely outcome of a 
possible election, assuming 
that no unlawful interrogation or polling is used for this 
purpose. Where such management projections are not 
communicated to employees, it cannot be contended that 
they interfere with, restrain, or coerce employees in the 
exercise of their Section 7 ri
ghts. To make such a projec-
tion, an employer might well go down a list of employ-

ees in the unit, write next to each name a guess regarding 
how that employee would vote, and then tally the hypo-
thetical votes. Additionally, an employer might try to 
guess each employee™s view 
on union representation in 
order to determine where its election campaign should be 
focused. Thus, the mere fact that Singleton had a list with 
Silvers™ name on it and the 
notation ﬁfor union activityﬂ 
next to his name falls well short of proof that the Re-
spondent had singled out Silvers for retaliation. Addi-
tionally, that the list was not a ﬁhit listﬂ is further borne 
out by the fact that the only other employee whose name 
was reported to be on the list, John McCoy, was not dis-
charged and remained employ
ed by the Respondent at 
the time of the hearing 2-1/2 years later. 
Nor does Ball™s questioning of Silvers concerning who 
told him about the list show antiunion motivation. The 
Respondent, no doubt, considered the list to be confiden-

tial.6 It was reasonable, then, for the Respondent, having 
learned that the confidentiality of the list had been 

breached, to wish to ascertain how this breach had oc-
curred. Thus, Ball™s questioning Silvers regarding who 
told him about the list reflects merely the Respondent™s 
legitimate concern for maintaining the confidentiality of 
management documents. 
Finally, Ogle™s statement to Silvers that he should 
ﬁwatch [his] behindﬂ because ﬁthey were after [him]ﬂ 
also fails to show antiunion motivation. In relying on this 
statement, the judge overlooked the fact that it cannot be 
attributed to the Respondent, as Ogle, who had just been 
discharged, was no longer a supervisor at the time that he 
made this statement.
7 Consequently, Ogle™s statement 
was nothing more than the view of a disgruntled, recently 
discharged former supervisor. 
Thus, I find that Silvers™ discharge was too remote in 
time from his limited union activity and appearance on 

Singleton™s list to support the 
inference that Silvers™ un-
 6 Ogle saw the list on Plant Manager Singleton™s desk in his office. 
There is no evidence that Singleton discussed the list with Ogle or 
circulated the list to other individuals. 
7 See Electronic Data Systems Corp.
, 305 NLRB 219, 239 (1991), 
enfd. in relevant part 985 F.2d 801 (5th Cir. 1993) (three dispatchers, 
assumed to be supervisors, could no longer speak for the employer after 
it had terminated them). 
 ROCKWELL AUTOMATION/DODGE 553ion activity was a motivating factor in the Respondent™s 
decision to discharge him for falsifying his test results 
report.
8 Therefore, I concur in dismissing the complaint, 
because the General Counsel has failed to establish a 
prima facie case of a violatio
n of Section 8(a)(3) and (1) 
of the Act. 
 Elaine Robinson-Fraction, Esq., 
for the General Counsel.
 James C. Hoover, Esq. (Ford & Harrison), 
of Atlanta, Georgia, 
for the Respondent.
 Paul Randolph, Business Representative, of 
Chattanooga, Ten-nessee, for the Charging Party
. DECISION STATEMENT OF THE 
CASE HOWARD 
I. GROSSMAN
, Administrative Law Judge. The 
charge was filed on December 9, 1996, by International Asso-
ciation of Machinists and Aerospace Workers, AFLŒCIO (the 
Union).  Complaint issued on November 21, 1997, and alleges 
that Rockwell Automation/Dodge (formerly Reliance Electric) 
(Respondent or the Company), on October 16, 1996, discharged 
Gregory Silvers because of his assistance to the Union, and in 
order to discourage protected activity by other employees, in 
violation of Section 8(a)(3) and (1) of the National Labor Rela-
tions Act (the Act). 
A hearing on these matters was held before me in Rogers-ville, Tennessee, on February 12 
and 13, 1998.  Subsequent to 
the hearing, it appeared that the transcript omitted testimony of 
several of Respondent™s witnesses.  Efforts to secure the miss-
ing pages were unsuccessful.  On August 12, 1998, counsels for 
the General Counsel and Respondent submitted a Motion to 
Administrative Law Judge for the Admission of Proposed 

Stipulations into the Record and to Close the Record.  The mo-
tion includes stipulations as to
 the testimony which was con-
tained in the missing transcript
 pages, and General Counsel™s 
agreement that this testimony need not be submitted to cross-
examination.  The motion furthe
r states the General Counsel™s 
agreement that an affidavit of one of Respondent™s witnesses be 

accepted as his testimony on di
rect, together with General 
Counsel™s cross-examination.  Finally, the parties urge that I 
receive the stipulations and cross-examination in evidence, and 
close the record. 
On August 28, 1998, I issued an Order Reopening Hearing, 
Receiving Stipulation of the Parties, and Reclosing Hearing.  
Thereafter, the General Counsel and Respondent submitted 
briefs.  After consideration of the entire record, including my 
observation of the demeanor of the witnesses, I make the fol-
lowing FINDINGS OF FACT
 I. JURISDICTION
 Respondent is a Tennessee corporation with an office and 
place of business in Rogersville,
 Tennessee, where it is engaged 
in the manufacture of rollers and ball bearings.  During the 12-
month period preceding issuance of the complaint, Respondent 
sold and shipped goods valued in excess of $50,000 directly to 
customers located outside the State of Tennessee.  Respondent                                                           
                                                           
8 See New Otani Hotel & Garden
, 325 NLRB 928 (1998) (the Gen-
eral Counsel failed to meet his burde
n of proving that the discharge of 
three housekeepers were unlawful). 
is an employer engaged in commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
The Union is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
II. THE ALLEGED UNFAIR LABOR PRACTICES
 A. Gregory Silvers™ Employment History and Un
ion Activity  Silvers was employed as a grinder operator in February 
1990.  In October 1993, Supervisor Ken Ball issued a Depart-ment Update, in which he expressed the Company™s thanks to 

Silvers ﬁfor all his support and efforts he has contributed to-ward making the grinding departme
nt a safer and more efficient 
place to work.ﬂ  Various improvements made by Silvers, with 
the ﬁteamwork and cooperation from his co-workers,ﬂ are 
cited.
1  On May 3, 1994, Silvers received a counseling for fail-
ure to make ﬁprocess control checks.ﬂ
2 The Steelworkers began an organizing campaign in March or 
April 1995, but ﬁphased outﬂ accor
ding to Silvers.  He found a Steelworker card on his toolbox and gave it to Supervisor Carl 
Ogle.  Organizing efforts continued by the Machinists, the Un-
ion herein, and a Board election was held on November 12, 
1995.  The Company distributed ﬁVote Noﬂ buttons and held 
employee meetings.  Several supe
rvisors asked Silvers what he 
thought of these buttons, and 
he gave ambiguous replies. 
Silvers passed out authorization cards for the Machinists.  
On May 8, 1995, he received 
a warning for talking to other 
employees in other departments when not on break.
3  On about July 1, 1995, Supervisor Carl Ogle
4 told Silvers that he, Ogle, 
had been in the office of Plant Manager Terry Singleton con-
cerning a charge of sexual harassment against Ogle.  Ogle re-
ported to Silvers that, while in Singleton™s office, he saw a list 
of names on the plant manager™s 
desk.  Silvers™ name was on 
the list followed by the words, ﬁFor Union activity.ﬂ  ﬁWatch 

your behind,ﬂ Ogle told SilversŠﬁthey™re after you.ﬂ
5  Ogle 
told management that Silvers was not involved in the Steel-
workers™ campaign. About 3 days later, Silvers told Foreman Eddie Merrill that 
he wanted to take a day off (to which he was entitled).  How-
ever, somebody had told him that
 he was on a ﬁhit listﬂ in Sin-
gleton™s office, and he was afraid
 of being fired.  Merrill told 
him to take the day off. 
A few days after these events, Silvers was called to the office 
of Ken Ball, an admitted supervisor.  Ball told Silvers that he 
had said that there was a list on Terry Singleton™s desk.  Silvers 
agreed that this is what he had heard.  ﬁWho told you?ﬂ Ball 
asked Silvers.  Silvers replied that he could not answer that 
question.  Ball res
ponded, ﬁIf you value your job, you™ll tell 
me.ﬂ  Silvers finally told Ball that his ex-wife had told him that 

this is what she had heard, a
nd that she was worried about Sil-
vers™ ability to make 
child-support payments. 
Neither Singleton nor Ball testified in this proceeding.  Sil-
vers was a credible witness, and I accept his uncontradicted 
testimony as to these events.   
The next incident involves disp
uted evidence as to whether 
Respondent gave Silvers discip
linary counseling on August 28, 
 1 G.C. Exh. 9. 
2 R. Exh. 7. 
3 R. Exh. 4. 
4 The parties stipulated that Ogle was a supervisor from January 1, 
1990, until July 12, 1995. 
5 The Company later discharged Ogle. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 5541995, for running deficient part
s on August 22, 1995.  This 
alleged discipline was relied upon by the Company more than a 
year later when Silvers was discharged.  The disciplinary form 
was first shown to Silvers by the General Counsel.  It is hand-
written and dated August 28, 1995,
 with the name ﬁGreg Sil-
versﬂ at the top, and the signatures ﬁP. Price,ﬂ and ﬁKen Davisﬂ 

at the bottom.  In between is a description of the alleged defi-
ciencies of ﬁ216 OR™sﬂ (outer rings
), by employees in ﬁCell 5.ﬂ  
Silvers averred that the first time he saw this document was the 

night before the hearing.
6  During the events leading to his 
discharge over a year later, ac
cording to Silvers, Respondent 
showed him a typed document 
alleging that employees John 
McCoy and Benny Brooks had been written up for producing 

bad ﬁ15 inner rings.ﬂ Supervisor Pe
rry Price told Silvers that he 
had also been written up in 1995, and Silvers denied it.  No 

such typed document was introduced at the hearing.  The 
handwritten document introduced by Respondent
7 was shown 
to Price.  He contended that he
 spoke to Silvers about this al-

leged deficiency (in 1995), but denied that the writing on it was 
his.  Instead, Price stated, Supe
rvisor Eddie Merrill wrote the warning because two other employees were being given identi-
cal warnings. 
On direct examination, Silvers testified that he could not 
have been included in this warning, because he was in ﬁCell 4ﬂ 
at the time, whereas the warning indicated ﬁCell 5.ﬂ  However, 
on cross-examination Silvers was shown his timecard for Au-
gust 22, 1995, which indicates th
at he was in ﬁCell 5,ﬂ and 
produced outer rings.8  Silvers then agreed that he had been 
working in ﬁCell 5ﬂ with at least one of the employees who was 
warned on that date.  On the basis of this evidence, I conclude 

that Silvers was warned on August 28, 1995, for producing bad 
parts on August 22, 1995. 
Silvers became worried that Respondent was going to fire 
him.  In order to make certain that it could not deny knowledge 
of Silvers™ allegiance to the Union, he started wearing a union 
hat the week before the elec
tion on November 12, 1995.  The 
election was won by the Company. 
B. Silvers™ Discharge 
1. The manufacturing and testing process 
Alan Annis was hired in De
cember 1995, and was manufac-
turing manager at the time of these events.  He described the 
Company as a manufacturer of ﬁmounted ballbearing prod-
ucts.ﬂ  According to Annis, the Company is known as a ﬁCadil-
lacﬂ in its field, and produces a hi
gh quality product.  It is also a 
high volume producer, and makes 3-1/2 million bearings annu-

ally.  These products ultimately form parts of other machines, 
and the allowable tolerance for error is extremely fine.  Thus, 
the tolerance for ﬁroundnessﬂ of ﬁinnerﬂ and ﬁouterﬂ rings is 
100 millionths of an inch, less than the diameter of a human 
hair. The Company uses a variety of machines and procedures to 
check the accuracy of the manufacturing process.  The sus-
pected defect in this proceeding is ﬁwaviness.ﬂ  If a ring has 
humps and valleys in its circumfe
rence, it will
 rattle and soon 
wear out in use.  This defect 
can be described by imagining a 
                                                          
                                                           
6 Since Silvers could not identify the document, the General Counsel 
declined to submit it as an exhibit.  Whereupon Respondent did so, 
marking it R. Exh. 11. 
7 R. Exh. 11. 
8 R. Exh. 1. 
circular ring being changed to a straight path, like a road with 
hills and valleys which would provide an uneven ride.  In Re-
spondent™s product, these variations are so minute that they 
cannot be observed by the naked eye.  Accordingly, a machine 
called a waveometer is used.  It measures ﬁwavinessﬂ in two 
ways.  The first is an oscillo
scope which shows the undulations 
of the waves, or ﬁhighﬂ and ﬁlowﬂ bands, as the parties describe 
them.  The second method is a 
needle reading a gauge, with 
readings showing variations in m
illionths of an inch.  Neither of 
these processes produces a film or
 other record of its results, 
according to Plant Manager Annis.  Deficient parts are some-
times ﬁreworkable,ﬂ according to 
the plant manager.  If not they 
are discarded, and sold as ﬁscrap.ﬂ  Annis asserted that the 
Company has a ﬁscrapﬂ rate of one to three percent.  The scrap 
rate of a particular employ
ee is rarely ascertained. 
Silvers testified that deficient parts are produced by every 
employee.  Parts having minor defects are put back into the 
ﬁbin,ﬂ rerun, and made into useab
le parts.  This happens ﬁevery 
night,ﬂ according to Silvers.  If a part cannot be reworked, an 
inspector sprays it with paint, and it is rejected. 
Because of the volume of production, the Company uses a 
sampling method for testing produc
ts.  The sampling is done by 
a grinder operator, like Silvers.  A company production sheet 

lists the various tests and their frequency, on which the grinder 
operator makes entries.   Thus, ﬁrace wavinessﬂ is to be tested 
every 2 hours.
9  If several sample parts produced during this 2-
hour period test out satisfactorily, 
the entirety of that group is 

presumed to be adequate.   
Silvers worked in a ﬁcellﬂ consisting of two banks of three 
machines each.  One bank produ
ced outer rings and the other 
inner rings.  When a machine produces a group of parts, the 
operator places them in a ﬁpan.ﬂ  A ﬁwasherﬂ then puts them in 
a ﬁbuggy,ﬂ and they are ultimately placed in a basket, called a 
ﬁstubben.ﬂ  ﬁQuality controlﬂ 
employees then determine the 
adequacy of the parts. 
2. Silvers™ production on September 30, 1996 
a. Summary of the evidence 
Silvers worked a 12-hour shift, from 7 a.m. until 7 p.m.  An-
other grinder operator, Donald Davis, worked from 7 p.m. until 

7 a.m.  Silvers testified that, wh
en he arrived at 7 a.m. on Sep-
tember 30, 1996, Donald Davis had already started a run of a 
new outer ring order, and had completed 30 parts.  The machine 
was cut off, and Davis had five pa
rts on a table.  He stated that 
there were streaks in all the parts.  Silvers said he thought it 

was the ﬁdresser unit.ﬂ  The parties stipulated that Donald 
Davis™ testimony if transcribed 
would have been that the ma-
chine was working properly.  Davis left, and Silvers checked 

the dresser unit.  He then ran a few parts, and tested them on 
the waveometer, which was located in another room.  The parts 
tested satisfactorily.
  Silvers started production again, but 
ﬁstreaksﬂ soon appeared on the parts.  Silvers loosened the 

dresser unit, and then produced five parts.  He checked them on 
the waveometer, and they were again satisfactory.  Silvers 
started production again, and, 
after awhile, the dresser unit 
again malfunctioned.  This ha
ppened several times during Sil-
vers™ shift.  He recorded on his log sheet that he worked on the 
dresser unit.10  Silvers also testified that on 7 occasions he 
tested several samples out of 30 produced, every 2 hours on the 
 9 Jt.. Exh. 1; G.C. Exh. 7. 
10 R. Exh. 3. 
 ROCKWELL AUTOMATION/DODGE 555waveometer, a total of about 12 
to 20 parts.  They were satis-
factory.
11  The log for September 30 by Silvers shows 30 ﬁpre-
viousﬂ parts (run by Davis and in the machine), and 174 parts 
run by Silvers, for a total of 204 parts.
12  Silvers testified that he 
told Davis when the latter returned for the evening shift that he 

was having trouble with the dresser unit.  The parties stipulated 
that Davis™ testimony, if transcribed, would have been that 
Silvers said the parts were ﬁrunning good,ﬂ and that he had 
been checking his bands. 
The parties stipulated that Davis™ testimony, if transcribed, 
would have been that he ran 15 parts, checked them, and found 
low bands.  He and leadman Benny Brooks took the 15 parts 
out of the machine and placed them in the stubben where the 
parts from Silvers™ production had been placed.  Davis™ testi-
mony would have been that his 
parts and Silvers™ were ﬁsegre-gated.ﬂ  Benny Brooks™ testimony,
 if transcribed, would have 
corroborated Davis. The log for the succeeding shift run by Donald Davis shows 
204 ﬁpreviousﬂ parts, and 88 new parts produced.  This log also 
records, presumably by Davi
s, ﬁdresser unitﬂ and ﬁroundnessﬂ problems, and asserts that ﬁshoes (were) reset.ﬂ
13  The report of 
the quality waveometer checks s
hows nine acceptances and no 
rejects in the race waviness column.
14 When Silvers returned for the morning shift on October 1, all 
the parts had been taken out of the stubben, and were near the 
foreman™s office.  Separated from the group were 25 parts on 
the side.  Billy Joe Frost, the lead grinder operator, told him 
that the stubben contained bad pa
rts, but that there were 50 
good ones.  Foreman Ken Davis told Silvers that ﬁthey™d 
probably run them down or grind th
em to a ﬁminus five,ﬂ which Silvers explained, meant that th
ey would be placed in a scrap 
bin.  Silvers asked why 25 parts had been set aside, and fore-
man Ken Davis told him that thes
e were Donald Davis™ parts.  
Silvers testified that there was no way of distinguishing his 
parts from Don Davis™ parts. 
 ﬁIt was like throwing 50 paper 
clips in a pile, and then another 50 clips.ﬂ   
Perry Price was Silvers™ immediate supervisor.  He was on 
vacation on September 30, and re
turned the next day, October 
1.  According to Price, forema
n Ken Davis told him that some 
bad parts had been run, and had been pulled from the washer 
into the stubben.  Price further av
erred that Davis told him that 
Billy Joe Frost had checked all th
e parts ﬁthe next dayﬂ and had 
gone ﬁthrough them a hundred percent, and we got all the bad 
ones out.ﬂ Price stated that he later lear
ned that were 234 parts in the 
stubben.  On October 1 or 2, he
 took a ﬁrandom sampleﬂ of 15 
to 20 parts from the stubben, and tested them on a ﬁform scanﬂ 
to determine whether they could be salvaged.  The form scan 
tests ﬁroundness,ﬂ whereas the wave
ometer tests ﬁwaviness.ﬂ  
The maximum tolerance for being ﬁout-of-roundﬂ is one hun-

dred millionths of an inch.  Respondent introduced five tests of 
ﬁroundnessﬂ of the parts selected by
 Price.  Four of them were 
out-of-round more than the accepted tolerance amount.  Al-
though one of the five was within that level, it was still unac-
ceptable according to Price, because of excessive ﬁpeaksﬂ and 
ﬁvalleys.ﬂ  All of these test results are dated October 15.
15  None of these parts could be salvaged, according to Price.  
                                                          
                                                           
11 Jt. Exh. 1. 
12 R. Exh. 3. 
13 R. Exh. 3. 
14 Jt. Exh. 1. 
15 R. Exh. 12. 
Respondent also introduced test results of ﬁroundnessﬂ run by 
another employee on February 11
, 1998, which were within the 
tolerance level.
16   Price asserted that he determin
ed that there were 234 parts in 
the stubben, and that 189 were bad.  He was asked how he de-
termined which parts were the wo
rk of Silvers, and which were the work of Davis.  Characterization of his answer is difficult.  
The transcript reads in relevant part: 
 Q. So how was it possible to
 determine which parts be-longed to Donald Davis, and which parts belonged to Greg Silvers: A. And the ones that was on top would have been 
Greg™s (Silvers). Q. But they were all just thrown in there, isn™t that cor-
rect? 
A. Well, how would you ge
t the ones on top down on 
the bottom, if you already got parts in there? 
Q. I™m not understanding what you™re saying. 
A. There are parts already in the stubben, in the bottom 
of the stubben, and you place more parts on top of them 
parts.  The ones on top are bad, the ones on bottom are 
good. Q. Is that after you ran the waveometer tests on all 
those parts, is that your determination? 
A. Yes 
Q. You ran the waveometer on all those parts?  
A. No, I did not run them all, all of the parts.  
Q. Then how do you know that? 
A. Because they were on the bottom? 
Q. Yes. 
A. The operator that checked the parts. 
Q. And who was that? 
A. Billy Joe Frost. 
Q. And what did he say?  How many good parts did he 
say there were? 
A. He didn™t give an exact count.  He said that there 
was about 45 parts that were 
good in there, and they were 
on the bottom.  An official ﬁscrap reportﬂ was 
issued on October 7, by Philip 
Gardner and Phillip Lloy.  Gardner was a quality control super-
visor at the time.  The report shows 189 pieces of scrap from 
the run of part 043886 on September 30.
17   
Although Philip Gardner testified, he was not asked about 
the scrap report.  Billy Joe Fox, Phillip Lloy, and Ken Davis did 
not testify. 
Gardner is trained in statistical 
analysis.  He testified in re-
sponse to a hypothetical question:  If there are 204 parts of 
which 189 are bad, and 11 wave
ometer checks were made, 
what is the probability that all the waveover checks would 
show good parts?
18  Gardner responded with three different 
statistical analyses.  They all s
how that the probability of reach-
ing this result is one in an astronomical figure. 
 16 R. Exh. 13. 
17 Part number 043886 is the part number listed on the logs for the 
run on September 30/Octobe
r 1 by Silvers and Davis.  Jt. Exh. 1; R. 
Exhs. 3, 8. 
18 As indicated, Silvers tested 12 to 20 parts on his seven visits to the 
waveometer. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 556b. Factual analysis 
None of the individuals who assertedly tested the entirety of 
the September 30 production run testified about the matter.  
The quality control inspectors w
ho produced the ﬁscrap report,ﬂ 
Philip Gardner and Phillip Lloy, did not testify about it.  Billy 
Joe Frost did not testify.  Frost was a lead grinder operator, and 
there is no evidence that quality control inspection was one of 
his functions.  Further the evidence of the date when he alleg-
edly tested the parts is incons
istent.  Foreman Ken Davis did 
not testify.  
Respondent™s evidence about the 
salvageability of the parts 
in the stubben does not warrant the conclusion that Price as-
serted.  He took a ﬁrandom sampleﬂ of 15 to 20 parts from a 
total of 234, and tested them on a machine which the grinder 
operators were not required to use.  The result showed partsŠ5 
out of 15 to 20 randomly selectedŠwhich could not be re-
worked.  The remaining 10 or 15 from the ﬁrandom sampleﬂ 
apparently could have been reworked.  No conclusion is justi-
fied about the salvageability of
 the total of 234 parts based on 
Price™s testimony.  Silvers and plant manager Annis testified 

that some unsatisfactory parts usually could be reworked.  Yet 
Respondent discarded the 189 part
s on September 30.  Price™s 
testimony about the assessment of responsibility for the assert-
edly bad parts is scarcely co
mprehensible, and clearly unper-
suasive. 
The inconsistencies, contradic
tions, and missing witnesses in 
this evidence, and the absence of any documentary record pro-
duced by the waveometer, warrant an inference that Respon-
dent has not presented credible evidence that Silvers made 189 
bad parts on September 30.19  More precisely, it does not show 
that Silvers™ reports of seven visits to the waveometer, and its 
acceptance of 12 to 20 parts, were false.  The fact that Silvers 
had trouble with the machine does not support Respondent™s 
argumentŠDonald Davis also had trouble, yet recorded nine 
satisfactory waveometer checks, and no rejects. 
It follows that the hypothetical
 question proposed to statisti-
cal analyst Gardner was not gr
ounded in fact.  Accordingly, 
Gardner™s testimony has no probative value.  Any argument 
based on probability would support Silvers rather than Respon-
dent.  The evidence shows that some deficient parts were nor-
mally reworkable.  Silvers testified that this happens every 
night.  It is therefore improbabl
e that all of 189 allegedly bad 
parts were scrap and that none could be reworked. 
Respondent relies upon Silvers™ answer to a hypothetical 
question by personnel mana
ger John PinkertonŠhow would 
Silvers take it if all the parts were bad, but all the reports 
showed that they were good?  Silvers replied that he would take 

this as falsifying documents, but
 insisted that all his checks 
were good.  Silvers™ answer to this hypothetical is no more an 

admission than Gardner™s testimony is probative.  I credit Sil-
vers™ testimony that he truthfully recorded 10 to 20 acceptances 
of parts by the waveometer on September 30. 
3. Alleged complaints against Silvers by other employees
 Adam Williams™ testimony, if transcribed would have shown 
that he was a grinder operator on a night shift in 1995 and 

1996, and that Silvers was on the preceding shift.  Williams 
applied for a transfer because he wanted a day job and wanted 
                                                          
                                                           
19 Respondent has presented a complicated argument dividing re-
sponsibility for the alleged bad parts 
between Silvers and Davis.  My 
conclusion above makes it unnecessary to consider this argument. 
to get away from Silvers.  When following Silvers, he fre-
quently found that the grinding machines were in poor condi-
tion and had to be repaired.  He gave Supervisor Jerry Turner a 
statement asserting 
the same position.20 Williams would also have testified that he was asked on 
cross-examination whether he transferred out because of a rela-
tionship which he had with a wo
man on the night shift.  He 
replied that he had dated the woman a few times, but she was 
not the reason he transferred out. 
 He would have testified that 
he did not see this woman after transferring out of the shift, and 

that his ﬁmarriage was already disruptedﬂ before he went out 
with the woman.   
Plant Manager Annis testified 
that Scott Stapleton voiced 
concerns similar to Williams™ complaints.  Stapleton did not 
testify.  Annis asked Supervisor
 Perry Price to question Donald 
Davis, who followed Silvers™ shift.  According to Annis, Price 
ﬁrecorded some information about that discussion.ﬂ  Although 
Davis™ account differed from Silvers™ testimony, as reported 
above, it does not state complaints similar to those of Williams. 
4. The decision to discipline Silvers 
On October 14, 1996, Annis wrote a memo to Personnel Manager Pinkerton and Terry Si
ngleton, who was plant man-
ager at the time.  Pinkerton had been at the Rogersville plant 
since May 1996.  Annis recommende
d Silvers™ discharge.  The 
reason was that Silvers had in
tentionally falsified company 
documents in an attempt to hide the fact that he had produced 
scrap products for a majority of his shift on September 10.  
Annis also noted a similar warning on August 28, 1995, and 
complaints from other employees 
about Silvers™ ﬁdisruptive, anti-team behavior,ﬂ and with complaints from ﬁtwo employ-
eesﬂ that Silvers frequently left his machine with ﬁwreckedﬂ 
parts.21 On October 15, Annis, Ken Pr
ice, and Silvers had a brief 
conversation in Annis™ office.  A
nnis told Silvers that they had 
189 pieces of scrap, and Silver
s™ log sheet showing seven ac-
ceptable checks.  Silvers had no ﬁreasonable explanationﬂ ex-
cept to say that he had worked on the dresser unit according to 
Annis.  A second conversation 
took place the same day with 
Silvers, Annis, Ken Price, a
nd Personnel Director John Pinker-
ton.  Annis said that because of the quantity of the scrap, they 
were forced to conclude that Si
lvers had falsified his reports.  
Annis asked Silvers what he would 
believe if he were sitting in 
the supervisors™ shoes.  According to Annis, Silvers replied that 
he would have to believe that the company documents had been 

falsified.  Nonetheless, Silvers testified that all the parts he 
inspected on the waveometer were
 good.  The only explanation 
he offered was that he had worked on the dresser unit. 
Respondent suspended Silvers for the balance of the day, and 
told him to come back the next morning.  They told him that 
they had to review the matter with Plant Manager Terry Single-
ton. The supervisors then met with Singleton.  He concurred in 
their recommendation of discharge on the grounds of falsifica-
tion of records.  He also agreed that the discipline was further 
justified by Silvers™ work reco
rd, and the complaints about him 
by other employees.  Pinkerton 
testified that discipline more 
than 1 year old was not consider
ed.  However, ﬁwhen we have 
somebody who is going to be terminated, we review the entire 
 20 R. Exh. 17. 
21 R. Exh. 9. 
 ROCKWELL AUTOMATION/DODGE 557file.ﬂ  He testified that the Co
mpany considered Silvers™ similar 
offense in August 1995. 
Silvers returned to the office on October 16.  The supervisors 
told him that they had conclude
d that he falsified his waveome-
ter reports, and they had decided 
to terminate him for this rea-
son.  They informed Silvers that
 he had two options.  He could submit the decision to a ﬁpeer re
viewﬂ panel consisting of five 
individuals chosen at random, three hourly paid employees, and 
two from management.
22  The panel could modify the decision, 
rescind it or let it stand.  Th
ere were about 70 volunteer panel-
ists who had received training in how to review such matters.  
The peer review had upheld di
scharges in two cases, one a 
ﬁsalary exemptﬂ employee acc
ording to Personnel Director Pinkerton, and the other a manage
ment employee.  Silvers testi-
fied that the supervisors told him that if the review decision 

upheld the discharge, it would go on his record as unsatisfac-
tory work.   
The second option was that Silvers could resign.  His record would show that he left by mutual agreement, and the Company 
would not contest any claim for unemployment benefits.  Sil-
vers selected this option, and 
signed a statement resigning from 
the Company.
23 5. Comparative treatment of other employees 
Three employees falsified company documents in 1997, but 
were not given discipline as severe as that administered to Sil-
vers.  Billy Fields in June 
1997 caused 69 percent of his pro-
duction to be scrapped ﬁdue to 
large bores.ﬂ  His report had 
been ﬁintentionally filled out with inaccurate information . . . 
[f]alsification of a company document.ﬂ  His discipline was a 
final written warning.
24  J. T. Newman ran his entire shift with 
one ﬁout of printﬂ product.  His report showed checks finding 
the product to be within toleran
ce.  He was unable to clarify 
this matter, and was found to ha
ve completed his report form ﬁwith false information.ﬂ  His discipline was a final written 
warning.25  Walter Hatley Jr. was found to have committed the 
same offense in June 1997, involving an ﬁout of printﬂ product, and also falsified his reports of the matter.
26  His discipline was 
also a final warning.  Dennis LeBlanc allowed a machine to run 
unattended in December 1996, producing 86 pieces of scrap.  
He was given a re
fresher course.
27  Plant Manager Annis stated 
that the employees™ prior records of no discipline had been 
considered in determining the severity of the discipline in these 
cases. 
Personnel Director Pinkerton asserted that the Company 
had discharged two employees for falsification of records, because 
they had a prior record of performance problems.  These in-
volved ﬁquality recordsﬂ by Kent Seals, and a timecard of Alan 
Bernard.  Neither of these documents was produced. 
6. Factual and legal conclusions 
The General Counsel has the burden of establishing a prima 
facie case that is sufficient to
 support an inference that pro-tected conduct was a motivating factor in an employer™s deci-
sion to discipline an employee.  
Once this is established, the 
                                                          
                                                           
22 In the case of decisions pertaining to management employees, the 
panel consists of three manageme
nt members, and two hourly paid 
employees.  
23 R. Exh. 18. 
24 G.C. Exh. 2. 
25 G.C. Exh. 3. 
26 G.C. Exh. 4. 
27 G.C. Exh. 5. 
burden shifts to the Respondent 
to demonstrate that the disci-
pline would have been administer
ed even in the absence of the 
protected conduct.  The Genera
l Counsel must supply persua-
sive evidence that the employer acted because of unlawful mo-

tivation.
28 The evidence shows that the Union commenced an organiz-
ing campaign in early 1995, and that Silvers passed out authori-
zation cards.  In May 1995, he re
ceived a warning for talking to 
other employees when not on break.  In July 1995, Supervisor 
Ogle told Silvers that the former had seen a list of names on 
Plant Manager Terry Singleton™s 
desk.  Silvers™ name was on 
the list, followed by the words ﬁFor Union activity.ﬂ  ﬁWatch 

your behind,ﬂ Ogle told Silvers.  ﬁThey™re after you.ﬂ  A few 
days later, Supervisor Ken Ball told Silvers that the latter had 
said there was a ﬁhit listﬂ on Singleton™s desk, and demanded to 
know from Silvers who had told him this.  When Silvers said he 
could not answer this question, Ball said, ﬁIf you value your 
job, you™ll tell me.ﬂ  Silvers finally gave Ball an answer that did 
not involve Ogle.29  Silvers started wear
ing a union cap shortly before a Board election in November 1995.  He testified that he 
was afraid for his job, and wanted to nullify any claim that the 
Company did not know of his union activities. 
Respondent denies that Silver
s engaged in any union activ-
ity.  Thus, Respondent asserts that Silvers testified that he never 
passed out union cards.
30  The transcript reads in relevant part: 
 Q. And what else did you do concerning the Union or-
ganizing campaign while at the Employer? 
. . . . A. I passed out cards.  I had them in my toolbox . . .  I 
didn™t pass them out . . . during the company hours, but 
they were in the toolbox and they knew that they could get 
them whenever they wanted. 
 I conclude that Silvers™ statement that employees knew the 
cards were in his toolbox does not negate his unequivoed lan-guage:  ﬁI passed out cards.ﬂ  As 
Silvers testified, he was care-
ful not to engage in card distribution during working time. 
Respondent points out that Silvers agreed that Ogle told Re-
spondent that Silvers was not involved in the Steelworkers™ 
campaign.31  This does not negate the evidence that Silvers was 
involved in the Machinists™ campaign.  The Steelworkers 

started first, and Silvers found a Steelworkers card on his tool-
box, which he gave to Ogle.  Th
is clarification of the labor 
organization with which Silvers 
was allied does not diminish 
the evidence that he was involve
d in the Machinists™ campaign. 
Respondent argues that Silvers™ 
testimony that he was afraid 
for his job is ﬁtotally disputed
ﬂ by his admission that he found 
out about the ﬁhit listﬂ in July 1995, but waited until a short 

time before the election in November to wear a union hat.
32  Fear for one™s job is not a matter of statistical measurement.  
Ogle, who disclosed the ﬁhit listﬂ to Silvers, had been fired, and 
 28 Wright Line
, 251 NLRB 1083 (1980), enf. 662 F.2d 899 (1st Cir. 
1981), approved in 
NLRB v. Transportation Management Corp.
, 462 
U.S. 393 (1983).  In 
Manno Electric Inc., 321 NLRB 278 fn. 12 (1996), 
the Board noted that the District of 
Columbia Circuit had suggested that 
the General Counsel™s burden is one 
of persuasion, not merely produc-
tion.  ﬁThis change in phraseology 
does not represent a change in the 
Wright Line
 test,ﬂ the Board stated (id.). 
29 Ogle was discharged at about this time. 
30 R. Br. p. 13. 
31 R. Br. p. 14. 
32 R. Br. p. 15. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 558the election was only a few days
 away.  Respondent™s argument 
is a psychological non sequitur. 
Respondent notes that Annis and Pinkerton were employed 
after the 1995 election, and denied any knowledge of Silvers™ 
union activities.  Since they we
re the ﬁmoving partiesﬂ in the 
discharge decision, the Genera
l Counsel has not shown knowl-
edge of Silver™s activities on the 
part of a responsible official.  
Respondent cites Delchamp, Inc. v. NLRB
, 585 F.2d 91 (5th 
Cir. 1978).  In that case, seve
ral subordinate supervisors knew 
of the alleged discriminatee™s 
union activities, but the supervi-
sor who discharged him did not have this knowledge.  Respon-dent also cites NLRB v. McCullough Enviromental Services, 
5 F.3d 923 (5th Cir. 1993).  In that case a company official issued 

an order requiring the discharg
e of any employee who refused 
to sign a statement acknowledgi
ng that he had read a repri-
mand.  The court, disagreeing with the Board, found that there 
was no evidence that this offici
al had knowledge of the alleged 
discriminatee™s nion activities. 
These cases are inapposite.  Terry Singleton was the plant 
manager at the time of Silvers™ discipline, and had issued a ﬁhit 

listﬂ containing Silvers™ name with the explanation, ﬁFor Union 
activities.ﬂ  Annis wrote Singl
eton a memo outlining the case 
against Silvers, and recommending his discharge.  He and 
Pinkerton consulted with Singlet
on, and secured his agreement 
with the discharge decision.  In similar circumstances, the same 
court of appeals has stated, ﬁ[
t]hose in active management hav-
ing an active voice in the discharge of (the employee) knew of 

(the employees™s) active work in behalf of the Union™s cam-
paign.  That . . . was ample to justify the inference of a Section 
8(a)(3) antiunion discri
minatory discharge.ﬂ  
NLRB v. Neuhoff 
Bros., Packers, Inc.
, 375 F.2d 372, 376 (5th Cir. 1967). 
The evidence shows that other employees who falsified re-
cords were not discharged.  Under long-established Board law, 

this is evidence of disparate treatment evidencing discrimina-
tory motivation.  Respondent, however, argues that these cases 
are distinguishable, because these employee had no prior re-
cords of similar offenses, whereas Silvers produced bad parts in 
August 1995. Because Silvers™ discipline took place in October 1996, the 
August 1995 transgression occurred more than 12 months be-
fore the October 1996 discipline.  According to Pinkerton, an 
offense more than 12 months old is not considered in making a 
decision to discipline an empl
oyee.  Faced with the conundrum 
presented by the time between the two infractions, Pinkerton 

explained that the entire file is examined when the Company 
has an individual who is going to be
 terminated.  This is a clas-
sic example of circular reasoning.  How does the Company 
know that the case is one involving discharge and thus justifies 
review of the entire file if it has not already determined that the 
employee will be discharged?  
I conclude that Respondent™s 
failure to follow its own 12-month rule constitutes evidence of 

discriminatory motivation. 
I give no weight to Pinkerton™s testimony that the Company 
had discharged two employees for falsifying records when they 
had a history of prior offenses.  The allegedly falsified records 
were not produced.  Respondent™s disparate treatment of other 
employees who committed offenses 
similar to those attributed 
to Silvers constitutes evidence of discriminatory motivation. 
Respondent argues that, even if the General Counsel has es-
tablished a prima facie case, the Company has shown that it 
would have discharged him in any event because of his produc-
tion of bad parts and falsification of records on September 30, 
1996.  As shown above, Respondent
 has not established that 
Silvers engaged in the conduct which it alleges. 
The Company™s reliance on alle
ged bad reports about Silvers 
from other employees is not c
onvincing.  The only testimony 
presented was that from Adam Williams, who admitted two 
reasons other than Silvers for transferring to another shiftŠa 
desire for a day job, and an inte
ntion to terminate a relationship 
with a female employee.  Although Donald Davis differed with 

Silvers as to what the latter said at the end of his shift, he does 
not repeat Williams™ accusations.  Annis™ testimony about the 
alleged complaints from other em
ployees is mere hearsay.  
Silvers™ preunion status in the Company is more accurately 
indicated in the commendation wh
ich he received in October 
1993, for making the grinding department a safer and more efficient place to work, with 
the cooperation of his coworkers.
33 I conclude that the General Counsel has established a prima 
facie case, and that Respondent ha
s not rebutted it.  All of the 
reasons advanced by the Company for discharging Silvers are 
pretextual, for the 
reasons given above. 
Finally, Respondent argues, Si
lvers was not dischargedŠhe 
quit.  This argument has no merit.  First, the Company told 
Silvers that it had decided to 
discharge him.  However, he 
might be able to retain his job if he could convince a peer re-
view panel that the Company™s 
decision should be rescinded.  
The initial discharge decision was unlawfully motivated, and 

the condition imposed upon Silvers for continued employment 
required him to run the gamut of a peer review panel in order to 
save his job.  This requirement deprived him of his statutory 
rights.  The Board has held that employees who quit rather than 

work under conditions which deprived them of their statutory 
rights have been constructively discharged.
34  I reach the same 
conclusion herein, and find that
 Respondent constructively 
discharged Silvers on October 
16, 1996, because of his assis-
tance to the Union, in violation 
of Section 8(a)(3) and (1) of the 
Act.  
In accordance with my findi
ngs above, I make the following 
CONCLUSIONS OF 
LAW 1. Rockwell Automation/Dodge (formerly Reliance Electric) 
is an employer engaged in unfair labor practices affecting 
commerce within the meaning of Section 2(6), (6), and (7) of 
the Act. 
2. International Association of Machinists and Aerospace 
Workers, AFLŒCIO is a labor organization within the meaning 
of Section 2(5) of the Act. 
3. Respondent violated Section 8(a)(3) and (1) of the Act by 
discharging Gregory Silvers on 
October 16, 1996, because of 
his assistance to the above-nam
ed labor organization, and in 
order to discourage protected 
activity by other employees. 
4. The unfair labor practice described above constitutes an 
unfair labor practice affecting commerce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
REMEDY It having been found that the Respondent has committed an 
unfair labor practice, I shall recommend that it be ordered to 
cease and desist and to take certain affirmative action designed 
to effectuate the policies of the Act. 
                                                          
 33 G.C. Exh. 9. 
34 RCR Sportswear
, 312 NLRB 513 (1993); 
Control Services
, 303 
NLRB 481, 485 (1991), enfd. 975 F.2d 1551 (3d Cir. 1992); 
White-
Evans Service Co.
, 285 NLRB 81, 82 (1987). 
 ROCKWELL AUTOMATION/DODGE 559It having been found that Res
pondent unlawfully discharged 
Gregory Silvers on October 16, 1996, I shall recommend that 
Respondent be ordered to offer hi
m reinstatement to his former position, discharging replacem
ent employees if necessary, 
without prejudice to his rights and privileges previously en-
joyed.  It is further recommende
d that he be made whole for 
any loss of earnings he may have suffered by reason of Re-
spondent™s conduct from the date of his discharge to the date of 
Respondent™s offer of reinstatement, in the manner prescribed 
in F. W. Woolworth Co.
, 90 NLRB 289 (1950), with interest as 
computed in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987).35   
I shall also recommend an expunction order, and the posting 
of notices. [Recommended Order omitted from publication.] 
                                                          
 35 Under 
New Horizons
, interest is computed at the ﬁshort term Fed-
eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-
ment to 26 U.S.C. § 6621. Interest 
accrued before January 1, 1987 (the 
effective date of the amendment) shall be computed as in 
Florida Steel 
Corp., 281 NLRB 651 (1977). 
 